EXAMINER'S AMENDMENT

This Office Action is in response to the amendment filed 6/10/21.  As requested, the specification and claims 1 and 18 have been amended.  Claims 1-20 are pending in the instant application.
The drawings were received on 6/10/21.  These drawings are approve by the examiner.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In The Specification
Please replace the first paragraph of page 2 with the following paragraph.

This application is a continuation application of U.S. Patent Application No. 16/106,184, filed on August 21, 2018, now U.S. Patent No. 10,219,559, which is a now U.S. Patent No. 10,058,135, which is a continuation of U.S. Patent Application No. 15/801,440, filed on November 2, 2017, now U.S. Patent No. 9,918,504.
	
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art fails to teach or fairly suggest to one alone or in combination, a method of increasing sensitivity of a portion of the human body, comprising the steps of “measuring an attribute of the body portion, creating an elastic wearable, a portion of which has an initial size less than the measure attribute, the elastic wearable including (i) an elastic wearable substrate...”, “(ii) a substrate aperture defining a passageway through the elastic wearable substrate, wherein the substrate aperture has an aperture...”, “an aperture perimeter” ...” and “causing a sensitivity enhanced region of the body portion to extend through the substrate aperture a proud distance ...from the aperture perimeter and thereby creating increased sensitivity in the sensitivity enhanced region”, as presently recited in claim 1.
The cited prior art fails to teach or fairly suggest to one alone or in combination, a method of increasing sensitivity of a portion of the human body, comprising the steps of “measuring an attribute of the body portion”, “creating a wearable including an aperture defining a passageway through the wearable, wherein the aperture has... “an aperture perimeter, and (ii) a compression system” and “covering a portion of the body portion with the wearable and adjusting the compression system [by] changing] a dimension of the wearable so that a portion is less than the measured attribute, thereby 
Dependent claims 2-17 and 19-20 are also allowable by virtue of their dependency on allowable claims 1 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KIM M LEWIS/Primary Examiner, Art Unit 3786